Citation Nr: 1210089	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-14 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2007 rating decision of the VA Regional Office in Seattle, Washington that denied service connection for diabetes mellitus, type II, a heart murmur, and bilateral hearing loss disability.


FINDINGS OF FACT

1.  Diabetes mellitus, type II, was not manifested in service or within one year of separation from service and is not related to service.

2.  Bilateral hearing loss disability was not manifested during service or within one year of separation from service and is not attributable to service.  

3.  Heart murmur is not shown by the evidence of record.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  

2.  A heart murmur was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303 (2011).  

3.  Bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has diabetes mellitus, type II, a heart murmur, and bilateral hearing loss disability that are of service onset for which service connection is warranted.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA). 

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claims by letter dated in December 2006 that addressed the required notice elements.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  That letter also addressed the effective date elements of the claims. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished to the extent possible and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  VA clinical records have been received in support of the claim and have been reviewed.  Records from Fairchild Air Force Base have also been received in support of the claim.  The RO reached out and attempted to contact the Veteran by phone and through his representative on a number of occasions between January and March 2010 without success.  Correspondence sent to him in August 2009 and March 2010 was returned as undeliverable as addressed.  The Veteran requested and was scheduled for videoconference hearings before the Board in October 2009 and April 2010 to which he did not report.  The totality of the evidence of record, including the appellant's statements, has been carefully considered.

The Veteran has not been afforded a VA examination with respect to the claimed disabilities.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when one is necessary to make a decision on a claim. See McLendon v. Nicholson, 20 Vet.App. 79 (2006).  This development is considered necessary if the information and evidence of record do not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran had an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in- service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  

The Board observes in this instance, however, that there is no current diagnosis of heart murmur, nor is there clinical evidence indicating that the Veteran had complaints or diagnoses referable to any of the claimed conditions during active service, or that the claimed disabilities may be related to any event in service.  Therefore, the requirements for requesting a VA examination have not been met.  The Board therefore finds that the evidence on file is adequate to render a decision on the claims, and that a VA examination is unwarranted.  

The Board also notes that neither the Veteran nor his representative has identified, and the record does not otherwise indicate any additional existing evidence that is necessary or is able to be secured for a fair adjudication of the claims that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The claims of entitlement to service connection for type II diabetes, heart murmur and bilateral hearing loss disability are ready to be considered on the merits.

Additionally, the Board would also point out that the Veteran last corresponded with VA in early 2008.  He has failed to report to at least two hearings that have been scheduled within the past several years.  The record indicates that RO correspondence has been returned due to an insufficient address.  Multiple attempts to reach him by telephone have been unsuccessful due to a nonworking number.  In order for VA to process claims, individuals applying for benefits have a responsibility to cooperate with the agency in the gathering of evidence necessary to establish continuing entitlement to benefits. See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  The Veteran has not done this.  It thus appears that he may have abandoned his claims. See 38 C.F.R. § 3.158(a) (2011).

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and type II diabetes mellitus and/or an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, and/or multiple sclerosis becomes manifest within seven years from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

Factual Background

The Veteran's DD-214 reflects that he served in the Army with a Military Occupational Specialty of cook.  He received citations for proficiency on the M-14 and M-16 riles.  The appellant had no foreign service.  It is noted that after active service, he was transferred to the United States Army Reserves.

The Veteran's service treatment show that on examination in September 1969 for service entrance, the heart and endocrine system were evaluated as normal.  His hearing was also shown to be within normal limits with no decibel loss above 15 at any applicable frequency.  Urinalysis was negative for sugar and no defect was noted.  On the Report of Medical History, the Veteran denied any heart-related problem.  Service treatment records do not reflect any complaints or treatment relative to the heart, endocrine system or hearing ability.  On examination in August 1971 for discharge from active duty, hearing was evaluated as 15/15 in each ear.  The heart, ears and endocrine system were evaluated as normal.  Urinalysis was negative for sugar and no defect was noted.  The Veteran denied a heart-related problem, hearing loss and knowledge of sugar in the urine on the Report of Medical History. 

Service treatment records include the report of a post service military examination for "ra" purposes in July 1972 that evaluated the heart, ears and endocrine system as normal.  Urinalysis was negative for sugar and no defect was noted.  An audiogram was obtained that disclosed the following puretone thresholds in each ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15

10
LEFT
10
10
15

10

The Veteran denied a heart-related problem, hearing loss and knowledge of sugar in the urine on the Report of Medical History.  When examined in December 1980 for "ENLISTMENT, the heart, ears and endocrine system were evaluated as normal.  Urinalysis was negative for sugar.  

An audiogram was obtained that disclosed the following puretone thresholds;




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
05

55
LEFT
20
25
10

50

The summary of defects noted that physical examination was normal except for high frequency hearing loss, bilaterally.

The Veteran was examined for reenlistment in November 1985.  Findings regarding the heart and endocrine system were the same as those provided previously.  An audiogram disclosed the following puretone thresholds for each ear;



HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
55
70
LEFT
20
15
20
55
50

The Veteran denied a heart-related problem, hearing loss and knowledge of sugar in the urine on the Report of Medical History.

The appellant was afforded a Quadrennial physical examination in June 1989 for the Army National Guard.  Physical findings regarding the heart and endocrine system were the same as those provided previously.  He denied a heart-related problem, hearing loss and knowledge of sugar in the urine on the Report of Medical History, and wrote that he was on no medication.  The appellant wrote that he was employed as a line trucker.

A claim of entitlement to service connection for diabetes mellitus, type II, a heart murmur, and bilateral hearing loss disability was received in November 2006.

The report of an examination at Fairchild Air Force Base for National Guard enlistment purposes dated in June 2006 reflects that the Veteran reported a heart murmur since age 11.  Laboratory results showed that he had a urinalysis glucose level of 500 and a fasting blood sugar of 298.  Following evaluation, the summary of defects listed diabetes mellitus and hearing loss.  

In January 2007, VA outpatient treatment records indicate that the Veteran's was seen for a health screening and to establish primary care.  A medical history included non-insulin dependent diabetes mellitus, hearing loss and heart murmur.  The appellant stated that he had taken medication for diabetes 1 1/2 years before but had not taken any since that since that time.  There is no indication that the Veteran returned for follow-up as directed.  

1.  Service connection for diabetes mellitus, type II.

Legal Analysis

In this instance, the record reflects a diagnosis of diabetes mellitus in 2006, decades after normal urinalyses in service and examinations for the Army Reserves or National Guard purposes, most recently in 1989.  Although the exact date of onset of type II diabetes is not known, it is demonstrated that for almost two decades after discharge from active duty in 1971, he did not have the disease.  As such, the Board concludes that service connection is not warranted for diabetes as directly related to service, nor was it shown within one year of discharge from active duty. See 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 

The Veteran asserts, however, that type II diabetes, is of service onset.  However, review of the extensive post service record reflects that there is no competent or probative evidence in the record that links this disease to service except for the Veteran's statement to this effect.  In considering the lay and medical history, the Board recognizes that the appellant is competent to give evidence about what he has experienced. See Layno v. Brown, 6 Vet.App. 465.  In the instant case, however, when he developed diabetes is not capable of lay observation.  A diagnosis of diabetes results from a clinical laboratory finding that is beyond a layman's competence. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, any statement by the Veteran as to the onset of type II diabetes prior to a laboratory finding or a medical designation of such may not be accepted as competent evidence.  Therefore, while the Veteran may attribute the onset of diabetes mellitus, type II, to service, he does not have the requisite medical training to provide a competent or probative opinion as to the onset of the claimed disability. Id. 

In summary, the Board finds that the record lacks competent evidence linking type II diabetes mellitus to active service.  Furthermore, the initial identification of such was more than three decades after separation from service.  Additionally, there is no probative evidence that relates type II diabetes to service.  Therefore, service connection for diabetes mellitus, type II, is not warranted.  The preponderance of the evidence is against the claim of service connection for diabetes mellitus, type II, and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

2.  Service connection for bilateral hearing loss disability.

In this regard, exposure to noise is found to be consistent with the circumstances of the Veteran's service. See 38 U.S.C.A. § 1154(a) West 2002 & Supp. 2011. Accordingly, in-service exposure to noise is conceded.  However, this does not by itself enable a grant of service connection.  Rather, the evidence must demonstrate that current bilateral hearing loss is related to such service.  After reviewing the evidence pertaining to the claim in its entirety, the Board concludes that service connection for bilateral hearing loss disability is not warranted.

The Board finds that despite the concession that the Veteran was exposed to noise during active duty, his service treatment records are not indicative of any complaints or references to hearing impairment, to include on discharge examination in 1971.  He specifically denied any ear trouble at that time and the ears were evaluated as normal.  Audiogram finding at that time did not meet VA criteria to establish hearing loss disability. See 38 C.F.R. § 3.385.  

The Board observes that documentation of bilateral hearing loss disability, as defined by VA standards, is not documented until a Reserves or National Guard examination in December 1980.  This is almost a decade after discharge from active duty.  No medically sound basis has been presented attributing such disability to service.  Therefore, the defect in the Veteran's claim is a lack of probative evidence of a nexus to service. 

The Board has carefully considered the evidence and the assertion that bilateral hearing loss disability is of service onset.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d. 1372 (2007).  A layman is competent to report that he notices hearing loss as such comes to him through the senses. See Layno v. Brown, 6 Vet.App. 465 (1994). 

The Board does not dispute noise exposure during active duty.  In his claim for this benefit, the Veteran indicated that he had had hearing loss since his September 1971 separation from service.  However, to the extent that that he has a vague claim of chronicity and/or continuity of symptomatology since service, such an assertion is less reliable than the normal separation examination, the denial of any ear problems at separation and the normal audiogram at service discharge in July 1972.  In this case, the more probative evidence indicates remote onset of hearing loss and that such disability is unrelated to service.  In view of such, the Board finds that Veteran's remote assertions of bilateral hearing loss disability deriving from service and continuity of symptoms are not credible and he is found to be an unreliable historian.

In Hensley v. Brown, 5 Vet.App. 155, 159, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  However, here there is no evidence of hearing loss during or in proximity to service as indicated by an audiogram subsequent to service in 1972.  The more probative evidence establishes that remote bilateral hearing loss disability is unrelated to service.  The legal theory in Hensley is sound but does not help the Veteran in this instance. 

Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that the Veteran's current bilateral hearing loss disability is related to service.  The Board thus finds that the preponderance of the evidence is against the claim and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


3.  Service connection for heart murmur.

The Veteran asserts that he had a heart murmur that was not detected at service entrance and that he had chest pain throughout active duty.  He maintains that the condition has gotten worse and that service connection is warranted.  

Service treatment records are negative for any complaints, diagnosis, or treatment for a heart-related problem.  The service entrance and discharge examination reports reflect that the heart was evaluated as normal and no pertinent defects were recorded.  The Veteran denied a heart-related problems at service entrance and at separation, and consistently thereafter on Reserves or National Guard physical examination reports dating through 1989.

The record reflects that when the Veteran was evaluated in January 2006 at Fairchild Air Force Base, he provided a history of having been told since the age of 11 that he had a heart murmur.  However, following examination, no diagnosis of heart murmur or other heart problem is shown.  When evaluated by VA in January 2007, no diagnosis pertaining to any heart-related anomaly is recorded.  

The Board has carefully reviewed the clinical evidence but finds that service connection for a heart murmur is not warranted.  Although the Veteran indicates that he entered active duty with a heart murmur and reports having chest pain in service, the record does not corroborate his assertions of a heart condition in service or current disability.  There is no document of record that confirms the presence or a diagnosis of heart murmur.  Because we find that a heart murmur did not preexist service or manifest during or after service, the presumption of soundness does not apply. See 38 U.S.C.A. § 1111 (West 2002 & Supp 2011); 38 C.F.R. § 3.304(b) (2011).

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In this case, there is no clinical evidence diagnosing a heart condition in accordance with applicable law.  Since regulations require medical evidence diagnosing the claimed condition, the Veteran's self-assessment is not competent. See 38 C.F.R. § 3.304.  As a layperson, he is not capable of rendering a medical conclusion.  

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451, F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  However, in the absence of objective findings of pathology or a diagnosis, a diagnosis of heart murmur requires specialized training for a determination and is therefore not susceptible of lay opinion.  A clinical professional has the greater skill. 

Even if we assume that a layman is competent to report a murmur, the claim must still fail.  The Veteran has not established a factual foundation for why he thinks he has a murmur.  More importantly, his current statements are inconsistent with his inservice denials of cardiac pathology and the normal clinical findings in 1969, 1971 and 1972.  Here, we find that his assertion of an inservice heart murmur is not credible.  

Under the circumstances, the Board thus concludes that there is no reliable and/or probative evidence indicating that the Veteran had a heart murmur in service or at present.  In the absence of a diagnosis of current disability, there can be no valid claim. See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for a heart murmur and service connection must be denied.  The preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49.



ORDER

Service connection for diabetes mellitus, type II, is denied

Service connection for a heart condition is denied.

Service connection for bilateral hearing loss disability is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


